In a habeas corpus proceeding by a mother to regain custody of her child, the appeal is from an order of the Family Court, Kings County, dated Décember 23, 1974, which denied the writ. Order affirmed, without costs. In this custody proceeding between the natural mother and a paternal grandmother, there was requisite evi-' dence before the Family Court to rebut the presumption in favor of the natural mother (People ex rel. Scarpetta v Spence-Chapin Adoption Serv., 28 NY2d 185). Rabin, Acting P. J., Cohalan, Margett, Brennan and Shapiro, JJ., concur.